Citation Nr: 0826309	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from October 1952 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of the Nashville, Tennessee RO that denied an increased 
rating for pulmonary tuberculosis.  

In March 2007, the Board of Veterans' Appeals (Board) 
remanded this matter to conduct a Board hearing at the RO.  
The veteran appeared at a hearing at the RO before the 
undersigned in July 2007.  At the hearing, the veteran and 
his representative raised the issue of clear and unmistakable 
error (CUE) in an April 1959 rating determination that 
evaluated the veteran's tuberculosis as moderately advanced 
and inactive since January 1959.

In October 2007, the Board remanded this matter, finding the 
issue of CUE inextricably intertwined with the increased 
evaluation issue.  The Appeals Management Center (AMC), in a 
March 2008 rating determination, found that no CUE had been 
committed.  The veteran did not submit a notice of 
disagreement with this decision, and it is not before the 
Board.  


FINDING OF FACT

The veteran's tuberculosis is moderately advanced and has 
been inactive since January 1959; there is no evidence of 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, or similar symptoms resulting from 
pulmonary tuberculosis.  


CONCLUSION OF LAW

The criteria for a compensable rating for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, Diagnostic 
Code (DC) 6722 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June and November 2005 letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the five elements listed above in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated his status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disability at issue.  
The August 2006 letter discussed the criteria for the 
assignment of effective dates and ratings.  
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The June and November 2005 letters told the veteran that he 
could substantiate his claim with evidence that the 
disability had worsened.  The August 2006 letter told him 
that he could substantiate the claim with evidence of the 
effect of the disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  Despite the 
timing deficiency with regard to the VCAA notice, she was 
given ample opportunity to provide the necessary evidence to 
support her claim.  She thus, had a meaningful opportunity to 
participate, and was not prejudiced. 

The veteran has reported no current symptomatology from 
tuberculosis, so it would be unlikely that the disease could 
impact daily life.  He was provided a hearing at which he had 
the opportunity to testify as to its impact on daily life.  
His representative demonstrated actual knowledge that such 
impacts could substantiate the claim by attempting to ask 
about the current impacts of the disease.
The disability is not rated on the basis of specific 
laboratory findings or test results.  Hence, additional 
notice was not required on the second element of Vazquez-
Flores notice.  The veteran did receive notice of the rating 
criteria via the statement of the case.  While such a 
document could not serve to provide VCAA notice; Mayfield v. 
Nicholson, 422 F.3d 1328 (Fed. Cir. 2006); the statement of 
the case should have served to let the veteran know what was 
actually needed to meet the rating criteria.  
The veteran had years after the statement of the case to 
provide evidence, argument and have a hearing.  He, thus, had 
a meaningful opportunity to participate in the adjudication 
of his claim.  At the hearing his representative alluded to 
the rating criteria, and thereby demonstrated actual 
knowledge of the rating requirements.
The August 2006 letter provided notice on the third Vazquez-
Flores notice element; and both VCAA letters provide examples 
of evidence that could be submitted to substantiate the 
claim.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  

The veteran's representative contends that the appeal was 
decided without an examination.  The veteran was afforded a 
VA examination in 2005.  There is no evidence that the 
disability has worsened since that examination and the mere 
passage of time does not require a new examination.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The 
critical questions in this case are whether the veteran has 
symptoms of moderately advanced tuberculosis and whether the 
disease has become active.  Examinations over the years have 
determined that the disease is not active and did not result 
in residual disability.  It has been reported that the 
veteran developed pneumonia during open heart surgery, but 
there is no evidence of recent treatment for tuberculosis and 
the veteran testified that he had not received treatment for 
any respiratory complaint in the last 10 years.  Absent 
evidence of a change in the disability, another examination 
is not required.  

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's pulmonary tuberculosis has been evaluated under 
the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6722 
(Ratings for Pulmonary Tuberculosis Entitled on August 19, 
1968).  Pursuant to this code, a 20 percent evaluation is 
warranted for chronic, moderately advanced, and inactive 
pulmonary tuberculosis, following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.  A 30 percent 
evaluation is warranted for chronic, far advanced, and 
inactive pulmonary tuberculosis, following far advanced 
lesions diagnosed at any time while the disease process was 
active, minimum.  A 50 percent evaluation is warranted for 
five years, or to eleven years following the date of 
inactivity.  The maximum 100 percent is assigned for two 
years after date of arrest, inactivity, following active 
pulmonary tuberculosis, which was clinically identified 
during service or subsequently. Otherwise, a 0 percent rating 
is warranted.  It is noted that the 50 percent, 30 percent, 
and 20 percent ratings for arrested or inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  Following thoracoplasty, the 
rating will be for removal of ribs combined with the rating 
for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal. 

The veteran underwent VA hospitalization from June 1957 to 
January 1959 for treatment of what was determined to be 
moderately advanced active tuberculosis.  Serial X-rays 
showed improvement to the point that by November 1958, there 
was practically no residual disease.  Sputum tests had become 
negative.  In November 1958, the tuberculosis was found to be 
minimal and inactive.  The maximum involvement was moderately 
advanced.  At discharge from hospitalization he was found to 
have essentially no residual disease.

On follow up examination in April 1959, no signs of activity 
were noted.  For this reason, VA physicians determined that 
the tuberculosis was now inactive, and had been inactive for 
one month.  There have been no subsequent reports of active 
tuberculosis.  

On VA examination in February 1996, an X-ray examination of 
the chest revealed no acute infiltrates or effusions.  There 
were a few granulomas bilaterally.  The examiner concluded 
that there was no evidence of active disease.

The veteran was afforded a VA examination in July 2005.  The 
examiner noted that the veteran was treated for pulmonary 
tuberculosis in 1957 and was hospitalized for approximately 
one year.  Currently, he did not have any fevers, chills, 
productive cough, or night sweats.  The examiner did not 
believe the disease to be active.  The veteran did complain 
of shortness of breath and that he could only walk 
approximately one-half block prior to getting short of breath 
and having to stop.  The veteran was not currently taking any 
inhalers or breathing medications.  Physical examination 
revealed that the veteran was healthy and in no acute 
distress. His chest was clear to auscultation, bilaterally.  
The examiner rendered a diagnosis of pulmonary tuberculosis 
without evidence of current activity, previously diagnosed as 
moderately severe.  

At the time of his July 2007 hearing, the veteran reported 
that he had not been recently treated for his tuberculosis.  
He stated that he could not walk a long way because he would 
become short of breath.  The veteran testified that he did 
not take any medication for his tuberculosis.  He reported 
that there was no recent medical documentation of 
tuberculosis because he had not received any treatment for 
it.  

The above-noted VA examination findings reflect that there is 
no continued disability, emphysema, dyspnea on exertion, 
impairment of health, or similar symptoms that would warrant 
the next higher, 20 percent rating for pulmonary tuberculosis 
under the general rating formula.  

Moreover, the contemporaneous treatment records reflect that 
the disease was at most moderately advanced and asymptomatic 
by the time it became inactive.  There were advanced lesions 
found at any time, and there have been no reported symptoms 
from the moderately advanced inactive disease since 1959.

The Board also notes the veteran's testimony at the July 2007 
hearing that he suffers from shortness of breath.  He has 
attributed this symptom to conditions other than tuberculosis 
and there is no medical onion that the tuberculosis resulted 
in shortness of breath.  As noted, the disease was 
asymptomatic when it became inactive in 1059 and it has not 
recurred since.  The VA examiner, while acknowledging the 
veteran's reports of shortness of breath with exertion, 
indicated that there was no sequela of the tuberculosis.



Extraschedular Consideration

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The veteran's pulmonary tuberculosis has not required any 
recent periods of hospitalization.  Moreover, there have been 
no objective medical findings that the veteran's service-
connected pulmonary tuberculosis markedly interferes with 
employment.  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board has considered applicability of the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the claim for increase, that doctrine is not for 
application and the claim is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.21 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable disability evaluation for pulmonary 
tuberculosis is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


